Case 8:18-cr-OO468-G.]H Document 22 Filed 10/03/18 Page 1 of 1

"_'- "°GGED -__.REcErven

IN THE UNITED STATES DISTRICT COURT UCT ... 3 2018

FOR THE DISTRICT OF MARYLAN])

AT GHE ENBELT

CLEF'K. U S mgl|:sinlcrcoum

D|STR

UNITED STATES ()F AMERICA By

v. CRINHNAL NO. GJH~18-0468
JANET STURl\/IER,

a/k/a “Janet Rhame,”

a/k!a “Janet Burnett,”
BRAN])ON ROSS,

a/k/a “Shaba,”

a/k/a “Shaba X,”
SAULINA HELEN EADY,
SAUL EADY,

EUNICE NK()NGH(),

a/kfa “Eunice Bisong,” and

TROY BARBOUR,

X-='!-=f->(~H~H'FI'>{->I'X-=l-&X'>l-’i'>i'*

Defendants.

...00000...
GOVERNMENT’S MOTION TO UNSEAL
The United States of Arnerica, by and through its Attomeys, Robert K. Hur, United States Attomey

for the District ofMaryland and Jennifer R. Sykes, Assistant United States Attomey, moves this Honorable
Court for an Order partially unsealing the Indictment submitted in connection with the above-referenced
individuals The above-mentioned individuals have been arrested or are incarcerated and therefore there is
no further need to have the lndictment remain sealed as to these defendants
WHEREFORE, the government respectfillly requests that the Indictment, excluding Defendants l
and 2, along With this motion be unsealed until further notice.
Respectfully submitted,

Robert K. Hur
n ed States Attorney \"

   
 
       
 

.T` n fer R Sylce{s'
S`"tant United States Atto ey

C?MB>

Charles B. Day
United States Magistrate Judge

 

/v/

It is so ORDER_ED, this ? day of October, 201

